Exhibit 99.1 J.B. Hunt Transport Services, Inc. Contact: David G. Mee 615 J.B. Hunt Corporate Drive Executive Vice President, Finance/Administration Lowell, Arkansas 72745 and Chief Financial Officer (NASDAQ: JBHT) (479) 820-8363 FOR IMM ED I A T E RE L E A S E J.B. HUNT TRANSPORT SERVICES, INC. REPORTS EARNINGS FOR THE THIRD QUARTER 2015 ■ Third Q ua r t er 2 0 15 Re v en u e: $1.59 billion; down 1% ■ Third Q ua r t er 2 0 1 5 O pe r ati n g Income: $194 million; up 13% ■ Third Q ua r t er 2 0 1 5 EPS : 99 cents vs. 87 cents LOWELL, ARKANSAS, October 14, 2015 - J.B. Hunt Transport Services, Inc., (NASDAQ:JBHT) announced third quarter 2015 net earnings of $115.1 million, or diluted earnings per share of 99 cents vs. third quarter 2014 net earnings of $102.4 million, or 87 cents per diluted share. Total operating revenue for the current quarter was $1.59 billion, compared with $1.60 billion for the third quarter 2014. Customer rate increases, load growth of 3% in Intermodal (JBI), a 6% increase in revenue producing trucks and improved asset productivity, excluding fuel surcharges, in Dedicated Contract Services (DCS)™ , a 9% increase in load volume in Integrated Capacity Solutions (ICS) and 14% increase in truck count in our Truck (JBT) business segment could not offset the decrease in fuel surcharge revenue and tepid customer demand resulting in a decrease in consolidated revenue compared to prior year. Current quarter total operating revenue, excluding fuel surcharges, increased 8% vs. the comparable quarter 2014. Operating income for the current quarter totaled $194 million vs. $172 million for the third quarter 2014. The increase in operating income from load growth, higher productivity and customer rate increases was partially offset by lower box turns from slower train speeds in some regions, increases in rail purchase transportation rates, increases in driver wages and recruiting costs and higher equipment ownership costs compared to third quarter 2014. Interest expense in the current quarter increased from a year ago due to higher debt levels primarily from the timing of the issuance of new senior notes to refinance maturing senior notes. The effective income tax rate for both the current quarter and third quarter 2014 was 38.10%. We expect our 2015 annual tax rate to be approximately 38.10%. S eg m ent In f o r ma t io n : In t e r m o dal ( JBI) ■ Third Q ua r t er 5 S eg m ent Re v en u e: $ 949 millio n ; down 2 % ■ Third Q ua r t er 5 O pe r ati n g Income: $ 126.1 millio n ; u p 1 % Overall volumes increased 3% over the same period in 2014. The Eastern network load growth slowed to 1% and Transcontinental loads grew 4% over the third quarter 2014 as eastern network loads were challenged with recovering rail service while west coast import volumes began to improve. Revenue decreased 2% reflecting the 3% volume growth and an approximate 4.4% decrease in revenue per load, which is the combination of changes in customer rate, freight mix and fuel surcharges. Revenue per load excluding fuel surcharges increased approximately 5% compared to third quarter 2014. Operating income increased 1% over prior year. Benefits from customer rate increases, reduced reliance on third party dray carriers and lower dray fleet maintenance costs were partially offset by increases in rail purchased transportation rates, equipment ownership costs including lower box utilization and increased costs to attract and retain drivers. The current period ended with approximately 77,900 units of trailing capacity and 5,040 power units assigned to the dray fleet. Dedicated Con t r a c t S e r v ic e s (DC S ) ■ Third Q ua r t er 2 0 1 5 S eg m ent Re v en u e: $ millio n ; up 3 % ■ Third Q ua r t er 2 0 1 5 O pe r ati n g Income: $ millio n ; up 32 % DCS revenue increased 3% during the current quarter over the same period in 2014. Productivity (revenue per truck per week) decreased by approximately 4% vs. 2014 primarily from lower fuel surcharge revenue. Productivity excluding fuel surcharge revenue increased approximately 1.8% from a year ago primarily from customer rate increases and increased customer demand for capacity. A year-over-year net addition of 413 revenue producing trucks, 195 net additions compared to second quarter 2015, were in the fleet by the end of the quarter. Approximately 56% of these additions represent private fleet conversions versus traditional dedicated capacity services and primarily reflect new contract implementations in this and prior periods. Customer retention rates remain above 96% as value driven services continue to support necessary rate increases. Operating income increased by 32% from a year ago. Revenue from new accounts, higher productivity excluding fuel surcharge revenue, less reliance on third party carrier capacity and lower equipment maintenance costs were partially offset with higher driver wages, higher driver recruiting costs and higher equipment ownership costs compared to the same period in 2014. In t egr a t ed Capa c ity S olu t io n s (ICS) ■ Third Q ua r t er 2 0 1 5 S eg m ent Re v en u e:$ milli on ; down 7 % ■ Third Q ua r t er 5 O pe r ati n g Incom e : $ 11.5 millio n ; up 36 % ICS revenue decreased 7% in the current quarter vs. the third quarter 2014. Load volume increased 9% while revenue per load decreased 14% due to lower fuel prices and freight mix changes driven by customer demand including less transactional or “spot” business. Contractual volumes increased 13% to approximately 66% of total load volume and 61% of total revenue in the current quarter compared to 65% and 58%, respectively, in third quarter 2014. Operating income increased 36% over the same period 2014 primarily due to improved gross profit margin. Gross profit margin increased to 15.9% in the current quarter vs. 13.3% in the prior year. The increase in operating income was partially offset by increased personnel costs as the total branch count grew to 33 compared to 28 at the end of third quarter last year. ICS’s carrier base increased 17% and the employee count increased 13% vs. third quarter 2014. T r uck (JB T ) ■ Third Q ua r t er 2 0 1 5 S eg m ent Re v en u e: $ 98 milli on ; up 2 % ■ Third Q ua r t er 5 O pe r ati n g Incom e : $ 11.2 millio n ; up 159 % JBT revenue for the current quarter increased 2% from the same period in 2014. Revenue excluding fuel surcharge increased 10%, primarily from increased truck count and core rate increases of approximately 4.5%, but was partially offset by lower asset utilization. At the end of the period, JBT operated 2,100 tractors compared to 1,843 a year ago. Operating income increased by 159% compared to third quarter 2014. Favorable changes in core rates, increased fleet count, lower equipment maintenance costs, lower safety and insurance costs and improved fuel economy were partially offset by increased driver and independent contractor costs per mile, increased driver hiring costs, and lower asset utilization compared to third quarter 2014. Cash Flow and Capi t al i z ati o n: At September 30, 2015, we had a total of $993 million outstanding on various debt instruments compared to $837 million at September 30, 2014 and $934 million at December 31, 2014. Our net capital expenditures for the nine months ended September 30, 2015 approximated $431 million compared to $479 million for the same period 2014. At September 30, 2015, we had cash and cash equivalents of approximately $5.5 million. We purchased approximately 2.2 million shares of our common stock during the quarter for $177.9 million. At September 30, 2015 we had approximately $1 million remaining under our share repurchase authorization. Shares outstanding at September 30, 2015 approximated 114.6 million. This press release may contain forward-looking statements, which are based on information currently available. Actual results may differ materially from those currently anticipated due to a number of factors, including, but not limited to, those discussed in Item 1A of our Annual Report filed on Form 10-K for the year ended December 31, 2014. We assume no obligation to update any forward-looking statement to the extent we become aware that it will not be achieved for any reason. This press release and additional information will be available immediately to interested parties on our web site, www . j b h u n t. c o m . J.B. HUNT TRANSPORT SERVICES, INC. Condensed Consolidated Statements of Earnings (in thousands, except per share data) (unaudited) Three Months Ended September 30 % Of % Of Amount Revenue Amount Revenue Operating revenues, excluding fuel surcharge revenues $ 1,419,451 $ 1,316,951 Fuel surcharge revenues 167,043 284,205 Total operating revenues 1,586,494 % 1,601,156 % Operating expenses Rents and purchased transportation 770,148 % 802,092 % Salaries, wages and employee benefits 351,651 % 327,106 % Fuel and fuel taxes 76,755 % 115,503 % Depreciation and amortization 86,201 % 75,416 % Operating supplies and expenses 57,299 % 56,978 % Insurance and claims 20,078 % 21,904 % General and administrative expenses, net of asset dispositions 14,866 % 15,057 % Operating taxes and licenses 10,683 % 9,893 % Communication and utilities 4,967 % 5,107 % Total operating expenses 1,392,648 % 1,429,056 % Operating income 193,846 % 172,100 % Net interest expense 7,838 % 6,649 % Earnings before income taxes 186,008 % 165,451 % Income taxes 70,869 % 63,037 % Net earnings $ 115,139 % $ 102,414 % Average diluted shares outstanding 116,282 118,221 Diluted earnings per share $ 0.99 $ 0.87 J.B. HUNT TRANSPORT SERVICES, INC. Condensed Consolidated Statements of Earnings (in thousands, except per share data) (unaudited) Nine Months Ended September 30 % Of % Of Amount Revenue Amount Revenue Operating revenues, excluding fuel surcharge revenues $ 4,043,991 $ 3,737,936 Fuel surcharge revenues 522,640 817,994 Total operating revenues 4,566,631 % 4,555,930 % Operating expenses Rents and purchased transportation 2,194,683 % 2,282,992 % Salaries, wages and employee benefits 1,030,438 % 951,517 % Fuel and fuel taxes 243,459 % 352,452 % Depreciation and amortization 251,239 % 216,109 % Operating supplies and expenses 164,497 % 165,939 % Insurance and claims 55,714 % 57,622 % General and administrative expenses, net of asset dispositions 56,471 % 36,525 % Operating taxes and licenses 31,505 % 28,517 % Communication and utilities 15,824 % 15,620 % Total operating expenses 4,043,830 % 4,107,293 % Operating income 522,801 % 448,637 % Net interest expense 21,202 % 21,358 % Earnings before income taxes 501,599 % 427,279 % Income taxes 191,109 % 162,793 % Net earnings $ 310,490 % $ 264,486 % Average diluted shares outstanding 117,293 118,567 Diluted earnings per share $ 2.65 $ 2.23 Financial Information By Segment (in thousands) (unaudited) Three Months Ended September 30 % Of % Of Amount Total Amount Total Revenue Intermodal $ 948,779 60 % $ 963,568 60 % Dedicated 370,360 23 % 361,030 22 % Integrated Capacity Solutions 172,894 11 % 185,135 12 % Truck 97,521 6 % 95,754 6 % Subtotal 1,589,554 % 1,605,487 % Intersegment eliminations ) (0 %) ) (0 %) Consolidated revenue $ 1,586,494 % $ 1,601,156 % Operating income Intermodal $ 126,077 65 % $ 125,044 73 % Dedicated 45,123 23 % 34,294 20 % Integrated Capacity Solutions 11,453 6 % 8,442 5 % Truck 11,244 6 % 4,333 2 % Other (1) ) (0 %) ) (0 %) Operating income $ 193,846 % $ 172,100 % Nine Months Ended September 30 % Of % Of Amount Total Amount Total Revenue Intermodal $ 2,697,537 59 % $ 2,729,731 60 % Dedicated 1,082,264 24 % 1,030,802 23 % Integrated Capacity Solutions 509,985 11 % 520,659 11 % Truck 286,218 6 % 289,297 6 % Subtotal 4,576,004 % 4,570,489 % Intersegment eliminations ) (0 %) ) (0 %) Consolidated revenue $ 4,566,631 % $ 4,555,930 % Operating income Intermodal $ 348,955 67 % $ 331,610 74 % Dedicated 121,511 23 % 80,212 18 % Integrated Capacity Solutions 22,974 4 % 20,788 5 % Truck 29,448 6 % 16,144 3 % Other (1) ) (0 %) ) (0 %) Operating income $ 522,801 % $ 448,637 % (1) Includes corporate support activity Operating Statistics by Segment (unaudited) Three Months Ended September 30 Intermodal Loads 458,584 445,385 Average length of haul 1,660 1,645 Revenue per load $ 2,069 $ 2,163 Average tractors during the period * 4,977 4,615 Tractors (end of period) Company-owned 4,292 3,895 Independent contractor 750 754 Total tractors 5,042 4,649 Net change in trailing equipment during the period 1,658 1,954 Trailing equipment (end of period) 77,937 71,678 Average effective trailing equipment usage 74,669 70,516 Dedicated Loads 578,628 544,304 Average length of haul 174 176 Revenue per truck per week** $ 3,998 $ 4,170 Average trucks during the period*** 7,098 6,650 Trucks (end of period) Company-owned 6,758 6,252 Independent contractor 9 6 Customer-owned (Dedicated operated) 400 496 Total trucks 7,167 6,754 Trailing equipment (end of period) 21,141 20,027 Average effective trailing equipment usage 22,420 21,052 Integrated Capacity Solutions Loads 127,016 116,401 Revenue per load $ 1,361 $ 1,590 Gross profit margin % % Employee count (end of period) 650 577 Approximate number of third-party carriers (end of period) 44,000 37,700 Truck Loads 91,639 89,636 Average length of haul 454 419 Loaded miles (000) Total miles (000) Average nonpaid empty miles per load Revenue per tractor per week** $ 3,630 $ 4,109 Average tractors during the period * 2,080 1,816 Tractors (end of period) Company-owned 1,471 1,249 Independent contractor 629 594 Total tractors 2,100 1,843 Trailers (end of period) 7,740 6,776 Average effective trailing equipment usage 6,610 5,816 * Includes company-owned and independent contractor tractors ** Using weighted workdays *** Includes company-owned, independent contractor, and customer-owned trucks Operating Statistics by Segment (unaudited) Nine Months Ended September 30 Intermodal Loads 1,305,347 1,260,809 Average length of haul 1,648 1,652 Revenue per load $ 2,067 $ 2,165 Average tractors during the period * 4,903 4,437 Tractors (end of period) Company-owned 4,292 3,895 Independent contractor 750 754 Total tractors 5,042 4,649 Net change in trailing equipment during the period 4,639 5,699 Trailing equipment (end of period) 77,937 71,678 Average effective trailing equipment usage 71,395 67,750 Dedicated Loads 1,671,407 1,553,092 Average length of haul 175 178 Revenue per truck per week** $ 4,021 $ 4,069 Average trucks during the period*** 6,957 6,559 Trucks (end of period) Company-owned 6,758 6,252 Independent contractor 9 6 Customer-owned (Dedicated operated) 400 496 Total trucks 7,167 6,754 Trailing equipment (end of period) 21,141 20,027 Average effective trailing equipment usage 22,324 20,706 Integrated Capacity Solutions Loads 371,060 329,287 Revenue per load $ 1,374 $ 1,581 Gross profit margin % % Employee count (end of period) 650 577 Approximate number of third-party carriers (end of period) 44,000 37,700 Truck Loads 271,107 280,678 Average length of haul 446 404 Loaded miles (000) Total miles (000) Average nonpaid empty miles per load Revenue per tractor per week** $ 3,711 $ 4,063 Average tractors during the period* 2,015 1,862 Tractors (end of period) Company-owned 1,471 1,249 Independent contractor 629 594 Total tractors 2,100 1,843 Trailers (end of period) 7,740 6,776 Average effective trailing equipment usage 6,342 5,788 * Includes company-owned and independent contractor tractors ** Using weighted workdays *** Includes company-owned, independent contractor, and customer-owned trucks J.B. HUNT TRANSPORT SERVICES, INC. Condensed Consolidated Balance Sheets (in thousands) (unaudited) September 30, 2015 December 31, 2014 ASSETS Current assets: Cash and cash equivalents $ 5,542 $ 5,961 Accounts Receivable 671,398 653,795 Prepaid expenses and other 72,600 201,743 Deferred income taxes 18,631 18,631 Total current assets 768,171 880,130 Property and equipment 3,957,722 3,719,757 Less accumulated depreciation 1,287,213 1,237,225 Net property and equipment 2,670,509 2,482,532 Other assets 80,584 34,455 $ 3,519,264 $ 3,397,117 LIABILITIES & STOCKHOLDERS' EQUITY Current liabilities: Current debt $ - $ 250,000 Trade accounts payable 355,671 325,838 Claims accruals 100,649 96,719 Accrued payroll 69,447 80,547 Other accrued expenses 18,281 17,966 Total current liabilities 544,048 771,070 Long-term debt 993,353 683,539 Other long-term liabilities 59,646 59,561 Deferred income taxes 673,030 678,424 Stockholders' equity 1,249,187 1,204,523 $ 3,519,264 $ 3,397,117 Supplemental Data (unaudited) September 30, 2015 December 31, 2014 Actual shares outstanding at end of period (000) 114,602 116,575 Book value per actual share outstanding at end of period $ $ Nine Months Ended September 30 Net cash provided by operating activities (000) $ 696,960 $ 486,365 Net capital expenditures (000) $ 430,660 $ 479,225
